Title: From George Washington to Elisha Sheldon, 8 January 1783
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir
                            Head Quarters Jany 8. 1783
                            
                        
                        I am to acknowledge the Recet of your letter of the 6 of this Mo—The matter rispecting the Servants of the
                            Officers of Cavalry shall be Represented to the Secretary at War and until his directions are taken the Pay Master shall be
                            ordered to Pay Subsistence to the number of Servants allowed by the Order of Jany last.
                        Lt Colonel Jameson has the leave you Request. I am Sir.
                    